Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 1 of 157




             Attachment AAA                                         PX 27, 2215
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 2 of 157




             Attachment AAA                                         PX 27, 2216
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 3 of 157




             Attachment AAA                                         PX 27, 2217
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 4 of 157




             Attachment AAA                                         PX 27, 2218
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 5 of 157




             Attachment AAA                                         PX 27, 2219
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 6 of 157




             Attachment AAA                                         PX 27, 2220
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 7 of 157




             Attachment AAA                                         PX 27, 2221
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 8 of 157




             Attachment BBB                                         PX 27, 2222
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 9 of 157




             Attachment BBB                                         PX 27, 2223
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 10 of 157




             Attachment BBB                                      PX 27, 2224
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 11 of 157




             Attachment BBB                                      PX 27, 2225
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 12 of 157




             Attachment BBB                                      PX 27, 2226
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 13 of 157




             Attachment BBB                                      PX 27, 2227
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 14 of 157




             Attachment BBB                                      PX 27, 2228
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 15 of 157




             Attachment BBB                                      PX 27, 2229
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 16 of 157




             Attachment CCC                                      PX 27, 2230
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 17 of 157




             Attachment CCC                                      PX 27, 2231
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 18 of 157




             Attachment CCC                                      PX 27, 2232
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 19 of 157




             Attachment CCC                                      PX 27, 2233
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 20 of 157




             Attachment CCC                                      PX 27, 2234
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 21 of 157




             Attachment DDD                                      PX 27, 2235
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 22 of 157




             Attachment DDD                                      PX 27, 2236
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 23 of 157




             Attachment DDD                                      PX 27, 2237
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 24 of 157




              Attachment EEE                                     PX 27, 2238
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 25 of 157




              Attachment EEE                                     PX 27, 2239
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 26 of 157




              Attachment EEE                                     PX 27, 2240
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 27 of 157




              Attachment EEE                                     PX 27, 2241
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 28 of 157




              Attachment EEE                                     PX 27, 2242
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 29 of 157




              Attachment EEE                                     PX 27, 2243
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 30 of 157




              Attachment EEE                                     PX 27, 2244
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 31 of 157




              Attachment FFF                                     PX 27, 2245
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 32 of 157




              Attachment FFF                                     PX 27, 2246
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 33 of 157




              Attachment FFF                                     PX 27, 2247
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 34 of 157




              Attachment FFF                                     PX 27, 2248
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 35 of 157




              Attachment FFF                                     PX 27, 2249
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 36 of 157




              Attachment FFF                                     PX 27, 2250
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 37 of 157




              Attachment FFF                                     PX 27, 2251
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 38 of 157




              Attachment FFF                                     PX 27, 2252
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 39 of 157




             Attachment GGG                                          PX 27, 2253
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 40 of 157




             Attachment GGG                                          PX 27, 2254
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 41 of 157




             Attachment GGG                                          PX 27, 2255
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 42 of 157




             Attachment GGG                                          PX 27, 2256
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 43 of 157




             Attachment GGG                                          PX 27, 2257
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 44 of 157




             Attachment GGG                                          PX 27, 2258
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 45 of 157




             Attachment GGG                                          PX 27, 2259
10/20/2020                                                         Terms and conditions
                      Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 46 of 157
  Terms & Conditions
  RagingBull.com, LLC provides the website known as RagingBull.com (“the Site”) subject to your compliance with the terms
  and conditions set forth in this Agreement. By using the Site, you agree to be bound by these terms and conditions. If you
  do not agree to these terms and conditions, please do not use the Site.

  You must be at least 18 years of age to use the Site. If you are not at least 18 years old, please do not access or use the
  Site.

  This Agreement is made between RagingBull.com, LLC and you, the user and/or member of the Sites (“you”). We reserve the
  right at any time to:

           Change the terms and conditions of this Agreement;
           Change the Site, including eliminating or discontinuing any content on or feature of any of the Site; or
           Change any fees or charges for use of the Site.

  Any changes we make will be effective five (5) days after notice of any change is provided to you, which may be done by
  means including, without limitation, posting on the Site or via electronic mail. Your use of the Site after such notice will be
  deemed acceptance of such changes. Be sure to review this Agreement periodically to ensure familiarity with the most
  current version. Upon our request, you agree to sign a non-electronic version of this Agreement.

  RagingBull.com, LLC is a publisher. We are not registered as a securities broker-dealer or an investment adviser either with
  the U.S. Securities and Exchange Commission or with any state securities regulatory authority. The material provided on our
  Site is for general informational purposes only. No information on the Site is intended as securities brokerage, investment,
  tax, accounting or legal advice, as an offer or solicitation of an offer to sell or buy, or as an endorsement, recommendation
  or sponsorship of any company, security, or fund. The information on the Site should not be relied upon for purposes of
  transacting securities or other investments. We cannot and do not assess, verify or guarantee the adequacy, accuracy or
  completeness of any information, the suitability or profitability of any particular investment, or the potential value of any
  investment or informational source. You bear responsibility for your own investment research and decisions, and should
  seek the advice of a qualified securities professional before making any investment. Any sale or purchase of securities or
  ownership interest that results from information presented on the Site will be on a negotiated basis between the parties
  without any additional participation by or remuneration to RagingBull.com, LLC. Before selling or buying any stock or other
  investment you should consult with a qualified broker or other financial professional to verify pricing information.

  Privacy. Our policy with respect to the collection and use of your personal information is set forth in our Privacy Policy seen
  below.

  Code of Conduct. While using the Site you agree not to:

           Restrict or inhibit any other visitor or member from using the Site, including, without limitation, by means of
           “hacking” or “cracking” or defacing any portion of any of the Site;
           Use the Site for any unlawful purpose;
           Express or imply that any statements you make are endorsed by us, without our prior written consent;
           Intentionally re-register for multiple free trials to the same publication under different email addresses within a six-
           month period as a means to avoid paying for a given newsletter. Our business requires substantial expenses to
           operate, including journalist fees, technology-related costs and marketing expenses, among others. In order to
           cover these expenses, our newsletters are made available only to fee-paid members and limited-time free trial
           subscribers. By using our site, you agree to respect that fact and to not sign up for more than one free trial to any
           given newsletter within a six-month period. You are, of course, more than welcome to sign up for one free trial to all
           of our various publications. You simply cannot sign up for two or more trials to the same newsletter within a six-
           month period;
           Transmit (a) any content or information that is unlawful, fraudulent, threatening, harassing, abusive, libelous,
           defamatory, obscene or otherwise objectionable, or infringes on our or any third party’s intellectual property or


https://ragingbull.com/tos/
                                                      Attachment HHH
                                                                                            PX 27, 2260                               1/7
10/20/2020                                                         Terms and conditions
                      Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 47 of 157
           other rights; (b) any material, non-public information about companies without the authorization to do so; (c) any
           trade secret of any third party; or (d) any advertisements, solicitations, chain letters, pyramid schemes, investment
           opportunities, or other unsolicited commercial communication (except as otherwise expressly permitted by us); ·
           Engage in spamming or flooding;
           Transmit any software or other materials that contain any virus, worm, time bomb, Trojan horse, or other harmful or
           disruptive component;
           Modify, adapt, sublicense, translate, sell, reverse engineer, de-compile or disassemble any portion of any of the Site;
           Remove any copyright, trademark, or other proprietary rights notices contained in the Site;
           Frame” or “mirror” any part of the Site without our prior written authorization;
           Use any robot, spider, site search/retrieval application, or other manual or automatic device or process to retrieve,
           index, “data mine,” or in any way reproduce or circumvent the navigational structure or presentation of the Sites or
           their contents;
           Harvest or collect information about Site visitors or members without their express consent; or
           Permit anyone else whose account or subscription was terminated or who has not registered or paid for our content
           to use any portion of the Site through your subscription, username or password.

  While using the Site you agree to comply with all applicable laws, rules and regulations.

  Registration for Subscription Sites. To have access to certain subscription or members-only sections of our web site, you
  must be or become a member. When and if you register to become a member, you agree to (a) provide accurate, current,
  and complete information about yourself as prompted by the appropriate registration form, and (b) to maintain and update
  your information to keep it accurate, current, and complete. You acknowledge that if any information provided by you is
  untrue, inaccurate, not current, or incomplete, we reserve the right to terminate this Agreement and your use of the Site.
  Please note that by signing up for one of our free trial or free newsletter subscriptions, you agree to receive occasional
  mailings from us in the future regarding certain financial offers that may interest you. You can always opt-out from
  receiving these offers by simply clicking on the link located at the bottom of each marketing email we send. As part of the
  registration process, you will also be asked to select a username and password. We may refuse to grant you a username
  that impersonates someone else, is or may be illegal, is or may be protected by trademark or other proprietary rights law,
  is vulgar or otherwise offensive, or may cause confusion, as determined by us in our sole discretion. If you have reason to
  believe that your account is no longer secure, you must promptly change your password by updating your account
  information, and immediately notify us by visiting our
  Contact Us page.

  YOU ARE SOLELY RESPONSIBLE FOR MAINTAINING THE CONFIDENTIALITY OF YOUR USERNAME AND PASSWORD AND FOR
  ANY AND ALL ACTIVITIES (INCLUDING PURCHASES) THAT ARE CONDUCTED THROUGH YOUR ACCOUNT.

  Termination. This Agreement shall remain effective until terminated in accordance with its terms. RagingBull.com, LLC. may
  terminate this Agreement, and/or your access to and use of the Sites or any portion thereof, immediately, in the event we
  determine, in our sole discretion, that you have breached this Agreement. In addition, we reserve the right to terminate this
  Agreement without cause.

  Refund Policy. Because premium members immediately benefit from the knowledge of the stats and analytics they
  purchase, we do not give refunds. You should recognize that investing and trading is a marathon, not a sprint so every last
  piece of information that can help you learn along the way and give you “an edge” over your competitors is worth investing
  in, especially when that information costs less per month than a night out of dinner and drinks aka invest in your
  education!

  Submissions. By sending or transmitting to us creative suggestions, ideas, notes, concepts, information, or other materials
  (collectively, “Materials”), you grant us and our designees a worldwide, non-exclusive, sublicensable (through multiple
  tiers), assignable, royalty-free, perpetual, irrevocable right to use, reproduce, distribute (through multiple tiers), create
  derivative works of, publicly perform, publicly display, digitally perform, make, have made, sell, offer for sale and import
  such Materials in any media now known or hereafter developed, for any purpose whatsoever, commercial or otherwise,
  without compensation to the provider of the Materials

https://ragingbull.com/tos/
                                                      Attachment HHH
                                                                                              PX 27, 2261                          2/7
10/20/2020                                                        Terms and conditions
                      Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 48 of 157
  Disclaimer. We are a publisher. Lighthouse Media is not registered as a securities broker-dealer or an investment adviser
  either with the U.S. Securities and Exchange Commission or with any state securities regulatory authority. RagingBull.com is
  intended to provide opinions and analysis of stocks and markets, but is not intended to provide personalized investment
  advice. DO NOT EMAIL RagingBull.com SEEKING PERSONALIZED INVESTMENT ADVICE, WHICH CANNOT BE PROVIDED.
  RagingBull.com’s stock portfolio and the RagingBull email newsletter(s) represent only our editor’s opinions and should not
  be relied upon for purposes of transacting securities or other investments, nor should they be construed as an offer or
  solicitation of an offer to sell or buy any security. Lighthouse Media cannot and does not assess, verify or guarantee the
  suitability or profitability of any particular investment. You bear responsibility for your own investment research and
  decisions and should seek the advice of a qualified securities professional before making any investment.

  Sweepstakes, Contests, and Games. Any sweepstakes, contests, and games that are accessible through the Site are
  governed by specific rules. By entering such sweepstakes or contests or participating in such games you will become
  subject to those rules.

  Claims of Copyright Infringement. The Digital Millennium Copyright Act of 1998 (the “DMCA”) provides recourse for
  copyright owners who believe that material appearing on the Internet infringes their rights under U.S. copyright law. If you
  believe in good faith that materials hosted by Lighthouse Media infringe your copyright you (or your agent) may send us a
  notice requesting that the material be removed, or access to it blocked. If you believe in good faith that a notice of
  copyright infringement has been wrongly filed against you, the DMCA permits you to send us a counter-notice. Notices and
  counter-notices must meet the then-current statutory requirements imposed by the DMCA;
  see http://www.loc.gov/copyright for details. Notices and counter-notices with respect to the Site should be sent to
  RagingBull.com, LLC, 1910 ESE Loop 323 #168, Tyler TX 75701. We suggest that you consult your legal advisor before
  filing a notice or counter-notice. Also, be aware that there can be penalties for false claims under the DMCA.

  Ownership and Restrictions on Use. ©2012 RagingBull.com, LLC. All Rights Reserved. You may only access and use the
  materials on the Site, and download and/or print out only one copy of any materials on the Site, solely for your personal
  use. You may not republish, upload, post, transmit or distribute materials from the Site in any way without our prior written
  permission. Modification of the materials or use of the materials for any other purpose is a violation of our copyright and
  other proprietary rights, and is strictly prohibited. You acknowledge that you do not acquire any ownership rights by using
  the Site.

  Jurisdictional Issues. The Site is solely directed to individuals residing in the United States. We make no representation that
  materials in or related to the Site are appropriate or available for use in other locations. Those who choose to access the
  Site from other locations do so on their own initiative and at their own risk, and are responsible for compliance with local
  laws, if and to the extent applicable. We reserve the right to limit the availability of the Site and/or the provision of any
  service or product described thereon to any person, geographic area, or jurisdiction we so desire, at any time and in our
  sole discretion, and to limit the quantities of any such service or product that we provide.

  Links to Other Websites. The Site may contain links to other Internet websites or resources. We neither control nor endorse
  such other websites, nor have we reviewed or approved any content that appears on such other websites. You acknowledge
  and agree that we shall not be held responsible for the legality, accuracy, or inappropriate nature of any content,
  advertising, products, services, or information located on or through any other websites, nor for any loss or damages
  caused or alleged to have been caused by the use of or reliance on any such content.

  Disclaimer. The site, the materials on the site, and any product or service obtained or accessed through the site are
  provided “as is” and without representations or warranties of any kind, either express or implied. To the fullest extent
  permissible pursuant to applicable law, RagingBull.com, LLC, its officers, directors, employees, affiliates, suppliers,
  advertisers, and agents disclaim all warranties, express, implied or statutory, including, but not limited to, implied
  warranties of title, non-infringement, merchantability, and fitness for a particular purpose, and all warranties relating to the
  adequacy, accuracy or completeness of any information on the sites. Applicable law may not allow the exclusion of implied
  warranties, so the above exclusions may not apply to you. RagingBull.com, LLC and its affiliates, suppliers, agents and
  sponsors do not warrant that your use of the site will be uninterrupted, error-free, or secure, that defects will be corrected,
  or that the site or the server(s) on which the site are hosted are free of viruses or other harmful components. You

https://ragingbull.com/tos/
                                                     Attachment HHH
                                                                                            PX 27, 2262                             3/7
10/20/2020                                                         Terms and conditions
                      Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 49 of 157
  acknowledge that you are responsible for obtaining and maintaining all telephone, computer hardware and other
  equipment needed to access and use the sites, and all charges related thereto. You assume total responsibility and risk for
  your use of the site and your reliance thereon. No opinion, advice, or statement of RagingBull.com, LLC or its affiliates,
  suppliers, agents, members, or visitors, whether made on the site or otherwise, shall create any warranty. Your use of the
  sites and any materials provided through the sites are entirely at your own risk.

  A possibility exists that the Site could include inaccuracies or errors, or materials that violate these Terms of Use
  (specifically, the Code of Conduct above). Additionally, a possibility exists that unauthorized alterations could be made by
  third parties to the Site. Although we attempt to ensure the integrity of the Site, we make no guarantees as to the Site’s
  completeness or correctness. In the event that such a situation arises, please contact us with, if possible, a description of
  the material to be checked and the location (URL) where such material can be found on the Sites, as well as information
  sufficient to enable us to contact you. We will try to address your concerns as soon as reasonably practicable. For copyright
  infringement claims, see the section on “Claims of Copyright Infringement” above.

  NOTICE: Testimonials are believed to be true based on the representations of the persons providing the testimonials, but
  facts stated in testimonials have not been independently audited or verified. Nor has there been any attempt to determine
  whether any testimonials are representative of the experiences of all persons using the methods described herein or to
  compare the experiences of the persons giving the testimonials after the testimonials were given. The average reader
  should not necessarily expect the same or similar results. Past performance is not necessarily indicative of future results.
  No person was compensated for providing a testimonial.

  Limitation of Liability. Neither RagingBull.com, LLC nor its affiliates, suppliers, advertisers, affiliates, or agents or sponsors
  are responsible or liable for any indirect, incidental, consequential, special, exemplary, punitive or other damages under
  any contract, negligence, strict liability or other theory arising out of or relating in any way to the sites and/or content
  contained on the sites, or any product or service purchased through the sites. Your sole remedy for dissatisfaction with the
  site and/or content contained within the site is to stop using the site. The sole and exclusive maximum liability to company
  for all damages, losses, and causes of action (whether in contract, tort (including, without limitation, negligence), or
  otherwise) shall be the total amount paid by you, if any, to access the sites.Indemnification. You agree to indemnify, defend
  and hold us, our officers, directors, employees, agents and representatives harmless from and against any and all claims,
  damages, losses, costs (including reasonable attorneys’ fees), or other expenses that arise directly or indirectly out of or
  from (a) your breach of this Agreement, including any violation of the Code of Conduct above; (b) any allegation that any
  materials that you submit to us or transmit to the Sites infringe or otherwise violate the copyright, trademark, trade secret
  or other intellectual property or other rights of any third party; and/or (c) your activities in connection with the Sites or any
  services related to the Sites.

  Miscellaneous. This Agreement is governed by and construed in accordance with the laws of the State of California, United
  States of America, without regards to its principles of conflicts of law. You agree to personal jurisdiction by the federal and
  state courts located in Orange County, United States of America, and waive any jurisdictional, venue, or inconvenient forum
  objections to such courts. If any provision of this Agreement is found to be unlawful, void, or for any reason unenforceable,
  then that provision shall be deemed severable from this Agreement and shall not affect the validity and enforceability of
  any remaining provisions. This Agreement is not assignable, transferable or sub-licensable by you except with our prior
  written consent. No waiver by either party of any breach or default hereunder shall be deemed to be a waiver of any
  preceding or subsequent breach or default. Any heading, caption or section title contained in this Agreement is inserted
  only as a matter of convenience and in no way defines or explains any section or provision hereof. This, together with all
  the RagingBull.com, LLC policies referred to herein, constitutes the entire Agreement between us relating to the subject
  matter herein and supersedes and any all prior or contemporaneous written or oral Agreements between us.

  PRIVACY POLICY

  This Privacy Statement describes our privacy policy and explains what we do with the personal information that we collect
  from our users.

  Your privacy is very important to us. RagingBull.com, LLC is committed to protecting and respecting your privacy.
  Accordingly, we have adopted the privacy policy, based on the principles of notice, choice, access and security in the
https://ragingbull.com/tos/
                                                      Attachment HHH
                                                                                            PX 27, 2263                                4/7
10/20/2020                                                        Terms and conditions
                      Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 50 of 157
  collection and use of all information regarding our subscribers and their activities at the RagingBull.com’s web site. You can
  be assured of the following:

  We will not send you anything unless you opted-in to receive it. If you are receiving emails from us and you would like
  them stopped, simply choose to unsubscribe at the bottom of the emails received.

  What information does RagingBull.com gather?

  RagingBull.com collects a limited amount of information about our newsletter subscribers to enable RagingBull to fulfill
  subscriptions. RagingBull may obtain the following information from its Registered Users and Subscribers:

  1. Registration and Subscription data
  2. Site usage data

  1. Registration and Subscription data. The only individually identifiable information that RagingBull seeks about you is that
  which you are asked to provide when you register (for site access or you opt-in to our FREE newsletter) or subscribe to any
  “paid” subscription product the RagingBull may publish. This information may include your name, mailing address, e-mail
  address, and, in the case of a purchase, billing information. RagingBull uses registration and subscription information to
  maintain records about your use of our services, for billing purposes, and for us to occasionally send you information on
  products and services that we offer. THIS INFORMATION IS NOT SHARED WITH ANY THIRD-PARTY FIRMS, unless specifically
  stated or in other special situations described below.

  2. Site Usage Data. RagingBull collects non-identifiable information to measure how our registered users and subscribers
  use RagingBull.com’s web site. This information may include statistics about the numbers and timing of unique visits to our
  web site(s), repeat visits, and which pages are viewed. We view this information to analyze trends, administer the site, track
  user’s movement, and gather broad information for aggregate use. IP addresses are not linked to personally identifiable
  information.

  Subscriber and Site Visitor Surveys

  From time-to-time we may also conduct surveys, although you don’t have to respond to them. This research is compiled
  and analyzed only on an aggregated (group) basis. We do this to better understand our users’ needs and improve their
  overall experience when using our service. Your personal information and responses will remain strictly confidential, even if
  a third party conducts the survey. We may also notify you of a new product or new area of our site that we think may of
  interest you. If you’d prefer us not to contact you, simply visit your My Account page to manage your email options.

  Online Advertising

  RagingBull.com may display online advertisements from third party advertisers who are interested in reaching our audience.
  We may share with advertisers aggregated and non-identifying information about our Visitors and subscribers collected
  through the registration process as well as through any online surveys we may conduct. However, RagingBull.com will not
  share any personal information about any of its site visitors or subscribers with these advertisers.

  Email Marketing From Third-Party Advertisers

  RagingBull.com may send out email advertisements or messages from third party advertisers to its site registration and
  subscriber lists. RagingBull.com will not sell or transfer to third parties the email addresses of its subscribers.
  RagingBull.com maintains strict confidentiality of its subscribers’ email addresses. All site registrants and subscribers are
  given the opportunity of opting-out from receiving these promotional messages.

  Anti-SPAM Policy

  All commercial emails are sent in full accordance with the provisions of the US 2003 CAN-SPAM Act. RagingBull.com has
  developed its Internet marketing tools and practices to incorporate a strict “permission-based” policy that prohibits the use
  of email in any manner associated with the delivery of any unsolicited bulk or unsolicited commercial email. Our anti-SPAM
  policy has been developed to conform to the highest commercially reasonable standards.

https://ragingbull.com/tos/
                                                     Attachment HHH
                                                                                           PX 27, 2264                            5/7
10/20/2020                                                      Terms and conditions
                      Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 51 of 157
  If you believe RagingBull.com sent you unsolicited email, please send a message to the address below with details
  regarding your situation. Your case will be investigated immediately. That address is support@RagingBull.com.

  RagingBull.com’s Dedication to Data Security

  RagingBull.com works to ensure the integrity and security of our network and systems. The RagingBull cannot guarantee
  that our security measures will prevent third-party “hackers” from illegally obtaining this information.

  In the Event of a Change of Ownership

  In the event of a merger or acquisition, the sales of the company or any change of ownership, all of RagingBull.com’s
  customer information (including email addresses) may be transferred to a separate entity or entities. All RagingBull.com
  subscribers and registered users will be notified of any change in ownership, merger or acquisition of RagingBull.com’s
  assets by a third party. Subscribers and users may choose to access and revise any of their registration and/or subscription
  information at that time.

  Where to Direct Questions About RagingBull.com’s Privacy Policy
  If you have any questions about this Privacy Policy or the practices described herein, you may contact:

  Customer Service
  RagingBull.com, LLC
  1910 ESE Loop 323 #168
  Tyler, TX 75701
  support@RagingBull.com

  Revisions to This Policy

  RagingBull.com reserves the right to revise, amend, or modify this policy and our other policies and agreements at any time
  and in any manner. Notice of any revision, amendment, or modification will be posted in accordance with the Internet
  Service Agreement.

  USE OF THIS SITE SIGNIFIES YOUR AGREEMENT TO THE PRIVACY POLICY AND APPLICABLE USAGE AGREEMENT.

  RagingBull.com reserves the right to change this policy at any time by posting a revised privacy policy on this web page.
  You can send e-mail to us with any further questions by visiting our Contact Us page.

  REFUND POLICY Because members immediately benefit from the knowledge of the stats, analytics or from Raging Bull, we
  do not give refunds. You should recognize that investing and trading is a marathon, not a sprint so every last piece of
  information that can help you learn along the way and give you “an edge” over your competitors is worth investing in,
  especially when that information costs less per month than a night out of dinner and drinks aka invest in your education!

  DISCLAIMER

  DO NOT BASE ANY INVESTMENT DECISION UPON ANY MATERIALS FOUND ON THIS WEBSITE. We are not registered as a
  securities broker-dealer or an investment adviser either with the U.S. Securities and Exchange Commission (the “SEC”) or
  with any state securities regulatory authority. We are neither licensed nor qualified to provide investment advice.

  The contents of this website are not provided to any particular individual with a view toward their individual circumstances.
  The information contained on our website is not an offer to buy or sell securities. We distribute opinions, comments and
  information for a monthly fee exclusively to individuals who wish to receive them.

  Our website has been prepared for informational purposes only and is not intended to be used as a complete source of
  information on any particular company. An individual should never invest in the securities of any of the companies’
  mentioned based solely on information contained on our website. Individuals should assume that all information provided
  regarding companies is not trustworthy unless verified by their own independent research.




https://ragingbull.com/tos/
                                                    Attachment HHH
                                                                                         PX 27, 2265                              6/7
10/20/2020                                                        Terms and conditions
                      Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 52 of 157
  Any individual who chooses to invest in any securities should do so with caution. Investing in securities is speculative and
  carries a high degree of risk; you may lose some or all of the money that is invested. Always research your own investments
  and consult with a registered investment advisor or licensed stock broker before investing.

  Past performance is not indicative of future results. The material contained on this page is intended for informational
  purposes only. RagingBull.com is wholly-owned by Lighthouse Media. RagingBull.com offers a monthly, paid membership
  trade alert newsletter and free newsletter. These trades are one hundred percent unbiased and RagingBull.com is never
  compensated for them. Our website and newsletter are neither an offer nor recommendation to buy or sell any security. We
  hold no investment licenses and are thus neither licensed nor qualified to provide investment advice. The content of our
  website and/or newsletter is not provided to any individual with a view toward their individual circumstances. While all
  information is believed to be reliable, it is not guaranteed by us to be accurate. Individuals should assume that all
  information contained on our website or in our newsletter is not trustworthy unless verified by their own independent
  research. Also, because events and circumstances frequently do not occur as expected, there will likely be differences
  between the any predictions and actual results. Always consult a licensed investment professional before making any
  investment decision. Be extremely careful, investing in securities carries a high degree of risk; you may likely lose some or
  all of the investment. We reserve the right to buy or sell shares of any company mentioned on our website or in our
  newsletter at any time.

  RagingBull.com, LLC and/or its affiliates may hold, buy, and sell securities that are discussed on RagingBull.com. We
  reserve the right to buy or sell the shares of any the companies mentioned in any materials we produce at any time.

  Information contained on our website will contain “forward looking statements” as defined under Section 27A of the
  Securities Act of 1933 and Section 21B of the Securities Exchange Act of 1934. Readers are cautioned not to place undue
  reliance upon these forward looking statements. These forward looking statements are subject to a number of known and
  unknown risks and uncertainties outside of our control that could cause actual operations or results to differ materially
  from those anticipated. Factors that could affect performance include, but are not limited to, those factors that are
  discussed in each company’s most recent reports or registration statements filed with the SEC. You should consider these
  factors in evaluating the forward looking statements included on the website and not place undue reliance upon such
  statements.

  We are committed to providing factual information on the companies that are discussed. However, we do not provide any
  assurance as to the accuracy or completeness of the information provided, including information regarding a company’s
  plans or ability to effect any planned or proposed actions. We have no first-hand knowledge of any company’s operations
  and therefore cannot comment on their capabilities, intent, resources, nor experience and we make no attempt to do so.
  Statistical information, dollar amounts, and market size data was provided by the subject company and related sources
  which we believe to be reliable.

  To the fullest extent of the law, we will not be liable to any person or entity for the quality, accuracy, completeness,
  reliability, or timeliness of the information provided on this website, or for any direct, indirect, consequential, incidental,
  special or punitive damages that may arise out of the use of information we provide to any person or entity (including, but
  not limited to, lost profits, loss of opportunities, trading losses, and damages that may result from any inaccuracy or
  incompleteness of this information).

  We encourage you to invest carefully and read investment information available at the websites of the SEC
  at http://www.sec.gov and FINRA at http://www.finra.org.

  IF YOU DO NOT AGREE WITH THE TERMS OF THIS DISCLAIMER, PLEASE EXIT THIS SITE IMMEDIATELY. PLEASE BE ADVISED
  THAT YOUR CONTINUED USE OF THIS SITE OR THE INFORMATION PROVIDED HEREIN SHALL INDICATE YOUR CONSENT AND
  AGREEMENT TO THESE TERMS.




https://ragingbull.com/tos/
                                                     Attachment HHH
                                                                                            PX 27, 2266                             7/7
10/20/2020                                                           Disclaimer
                      Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 53 of 157
  Disclaimer
  DO NOT BASE ANY INVESTMENT DECISION UPON ANY MATERIALS FOUND ON THIS WEBSITE. We are not registered as a
  securities broker-dealer or an investment adviser either with the U.S. Securities and Exchange Commission (the “SEC”) or
  with any state securities regulatory authority. We are neither licensed nor qualified to provide investment advice.

  The contents of this website are not provided to any particular individual with a view toward their individual circumstances.
  The information contained on our website is not an offer to buy or sell securities. We distribute opinions, comments and
  information for a monthly fee exclusively to individuals who wish to receive them.

  Our website has been prepared for informational purposes only and is not intended to be used as a complete source of
  information on any particular company. An individual should never invest in the securities of any of the companies’
  mentioned based solely on information contained on our website. Individuals should assume that all information provided
  regarding companies is not trustworthy unless verified by their own independent research.

  Any individual who chooses to invest in any securities should do so with caution. Investing in securities is speculative and
  carries a high degree of risk; you may lose some or all of the money that is invested. Always research your own investments
  and consult with a registered investment advisor or licensed stock broker before investing.

  Past performance is not indicative of future results. The material contained on this page is intended for informational
  purposes only. RagingBull.com is wholly-owned by RagingBull.com, LLC. RagingBull.com offers a monthly, paid
  membership trade alert newsletter and free newsletter. These trades are one hundred percent unbiased and RagingBull.com
  is never compensated for them. Our website and newsletter are neither an offer nor recommendation to buy or sell any
  security. We hold no investment licenses and are thus neither licensed nor qualified to provide investment advice. The
  content of our website and/or newsletter is not provided to any individual with a view toward their individual
  circumstances. While all information is believed to be reliable, it is not guaranteed by us to be accurate. Individuals should
  assume that all information contained on our website or in our newsletter is not trustworthy unless verified by their own
  independent research. Also, because events and circumstances frequently do not occur as expected, there will likely be
  differences between the any predictions and actual results. Always consult a licensed investment professional before
  making any investment decision. Be extremely careful, investing in securities carries a high degree of risk; you may likely
  lose some or all of the investment. We reserve the right to buy or sell shares of any company mentioned on our website or
  in our newsletter at any time.

  RagingBull.com, LLC and/or its affiliates may hold, buy, and sell securities that are discussed on RagingBull.com. We
  reserve the right to buy or sell the shares of any the companies mentioned in any materials we produce at any time.

  Information contained on our website will contain “forward looking statements” as defined under Section 27A of the
  Securities Act of 1933 and Section 21B of the Securities Exchange Act of 1934. Readers are cautioned not to place undue
  reliance upon these forward looking statements. These forward looking statements are subject to a number of known and
  unknown risks and uncertainties outside of our control that could cause actual operations or results to differ materially
  from those anticipated. Factors that could affect performance include, but are not limited to, those factors that are
  discussed in each company’s most recent reports or registration statements filed with the SEC. You should consider these
  factors in evaluating the forward looking statements included on the website and not place undue reliance upon such
  statements.

  We are committed to providing factual information on the companies that are discussed. However, we do not provide any
  assurance as to the accuracy or completeness of the information provided, including information regarding a company’s
  plans or ability to effect any planned or proposed actions. We have no first-hand knowledge of any company’s operations
  and therefore cannot comment on their capabilities, intent, resources, nor experience and we make no attempt to do so.
  Statistical information, dollar amounts, and market size data was provided by the subject company and related sources
  which we believe to be reliable.




https://ragingbull.com/tos/disclaimer.html
                                                      Attachment III
                                                                                         PX 27, 2267                           1/2
10/20/2020                                                           Disclaimer
                      Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 54 of 157
  To the fullest extent of the law, we will not be liable to any person or entity for the quality, accuracy, completeness,
  reliability, or timeliness of the information provided on this website, or for any direct, indirect, consequential, incidental,
  special or punitive damages that may arise out of the use of information we provide to any person or entity (including, but
  not limited to, lost profits, loss of opportunities, trading losses, and damages that may result from any inaccuracy or
  incompleteness of this information).

  We encourage you to invest carefully and read investment information available at the websites of the SEC at
  http://www.sec.gov and FINRA at http://www.finra.org.

  IF YOU DO NOT AGREE WITH THE TERMS OF THIS DISCLAIMER, PLEASE EXIT THIS SITE IMMEDIATELY. PLEASE BE ADVISED
  THAT YOUR CONTINUED USE OF THIS SITE OR THE INFORMATION PROVIDED HEREIN SHALL INDICATE YOUR CONSENT AND
  AGREEMENT TO THESE TERMS.




https://ragingbull.com/tos/disclaimer.html
                                                      Attachment III
                                                                                         PX 27, 2268                            2/2
10/20/2020                                                         Refund Policy
                      Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 55 of 157
  Raging Bull Refund Policy
  Because members immediately benefit from the knowledge of the stats, analytics or from Raging Bull, we do not give
  refunds. You should recognize that investing and trading is a marathon, not a sprint so every last piece of information that
  can help you learn along the way and give you “an edge” over your competitors is worth investing in, especially when that
  information costs less per month than a night out of dinner and drinks aka invest in your education!

  To remove yourself from auto renew and cancel your account, please use the “contact us” page here. We ask that you
  request a termination no later than 2 full business days before your renewal. Refunds crush my merchant status and if
  you’re ever tried to get a merchant to run a business like I’m running, you fully understand how sensitive this relationship
  is. Your billing expiration date can be found by keeping track of your start date or emailing me requesting when your
  membership is up for renewal. Again, if you forget to close your account before billing recurs, this is your fair warning
  there are no refunds.

  I’m not being difficult, just letting you know my merchant status is my life and asking you to only sign up if you are serious
  and keep track of your billing should you need to take a break from trading.

  Cancellation Policy: As stated above, you must provide 2 business days notice prior to your auto renewal for us to
  terminate you account and prevent any additional charges. Please be advised that once you request a cancellation, if you do
  not specify to have your account continued, your account will be terminated upon your cancellation request to prevent any
  additional charges or misunderstandings. To contact us use the “Contact Us” link provided above or click here now.




https://ragingbull.com/tos/refund.html
                                                    Attachment JJJ
                                                                                         PX 27, 2269                             1/1
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 56 of 157




             Attachment KKK                                          PX 27, 2270
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 57 of 157




             Attachment KKK                                          PX 27, 2271
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 58 of 157




             Attachment KKK                                          PX 27, 2272
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 59 of 157




             Attachment KKK                                          PX 27, 2273
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 60 of 157




             Attachment KKK                                          PX 27, 2274
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 61 of 157




             Attachment KKK                                          PX 27, 2275
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 62 of 157




             Attachment KKK                                          PX 27, 2276
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 63 of 157




             Attachment KKK                                          PX 27, 2277
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 64 of 157




             Attachment KKK                                          PX 27, 2278
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 65 of 157




             Attachment KKK                                          PX 27, 2279
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 66 of 157




             Attachment KKK                                          PX 27, 2280
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 67 of 157




             Attachment KKK                                          PX 27, 2281
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 68 of 157




             Attachment KKK                                          PX 27, 2282
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 69 of 157




             Attachment KKK                                          PX 27, 2283
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 70 of 157




             Attachment KKK                                          PX 27, 2284
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 71 of 157




             Attachment KKK                                          PX 27, 2285
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 72 of 157




             Attachment KKK                                          PX 27, 2286
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 73 of 157




             Attachment KKK                                          PX 27, 2287
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 74 of 157




             Attachment KKK                                          PX 27, 2288
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 75 of 157




             Attachment KKK                                          PX 27, 2289
             Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 76 of 157

11/29/2020                                            Gmail - Your receipt from RagingBull.com, LLC




 Your receipt from RagingBull.com, LLC #2416-6547
 1 message

 RagingBull.com, LLC <receipts+acct_1DTsNJCSThvwjdTa@stripe.com>                                                         Mon, Mar 16, 2020 at 2:27 PM
 Reply-To: "RagingBull.com, LLC" <support@ragingbull.com>




                                           Receipt from RagingBull.com, LLC
                                                             Invoice
                                                               Receipt

                                 AMOUNT PAID               DATE PAID                     PAYMENT METHOD
                                 $799.00                   March 16, 2020                       –


                                 SUMMARY


                                    MAR 16, 2020

                                    Video Training Collection × 1                                           $0.00

                                    Strategy Course × 1                                                     $0.00

                                    Day Trading Playbook × 1                                                $0.00

                                    MAR 16, 2020 – MAR 16, 2021

                                    Jason Bond Picks × 1                                                 $799.00


                                    Amount paid                                                          $799.00




                                 If you have any questions, contact RagingBull.com, LLC at
                                 support@ragingbull.com or call at +1 833-265-1270.




                                 Download as PDF


                                 Something wrong with the email? View it in your browser.
                                 You're receiving this email because you made a purchase at RagingBull.com, LLC, which
                                 partners with Stripe to provide invoicing and payment processing.




https://mail.google.com/mail/u/0?ik=5c920571db&view=pt&search=all&permthid=thread-f%3A1661346257773153963&simpl=msg-f%3A16613462577…               1/1


                                                          Attachment LLL
                                                                                                              PX 27, 2290
             Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 77 of 157

11/29/2020                                            Gmail - Your receipt from RagingBull.com, LLC




 Your receipt from RagingBull.com, LLC #2257-8836
 1 message

 RagingBull.com, LLC <receipts+acct_1DTsNJCSThvwjdTa@stripe.com>                                                         Mon, Mar 16, 2020 at 2:33 PM
 Reply-To: "RagingBull.com, LLC" <support@ragingbull.com>




                                           Receipt from RagingBull.com, LLC
                                                             Invoice
                                                               Receipt

                                 AMOUNT PAID               DATE PAID                     PAYMENT METHOD
                                 $1,497.00                 March 16, 2020


                                 SUMMARY


                                    MAR 16, 2020 – MAR 16, 2021

                                    Weekly Windfalls × 1                                               $1,497.00


                                    Amount paid                                                       $1,497.00




                                 If you have any questions, contact RagingBull.com, LLC at
                                 support@ragingbull.com or call at +1 833-265-1270.




                                 Download as PDF


                                 Something wrong with the email? View it in your browser.
                                 You're receiving this email because you made a purchase at RagingBull.com, LLC, which
                                 partners with Stripe to provide invoicing and payment processing.




https://mail.google.com/mail/u/0?ik=5c920571db&view=pt&search=all&permthid=thread-f%3A1661346628116665760&simpl=msg-f%3A16613466281…               1/1


                                                          Attachment LLL
                                                                                                              PX 27, 2291
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 78 of 157




                       Attachment MMM
                                                 PX 27, 2292
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 79 of 157




                       Attachment MMM
                                                 PX 27, 2293
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 80 of 157

       Tomorrow - I'm going to show you some of the people that I have made into
       millionaires - talk then...

       The diary of a real $ trader,




       Jason Bond




       Neither Jason Bond nor RagingBull.com, LLC (publisher of Jason Bond Picks) is registered as an investment adviser nor a
       broker/dealer with either the U.S.Securities & Exchange Commission or any state securities regulatory authority. Users of this
       website are advised that all information presented on this website is solely for informational purposes, is not intended to be
       used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
       investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that
       is discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account.
       These individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not
       part of a regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore,
       such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
       recommendation to buy, hold or sell (short or otheiwise) any security. All users of this website must determine for themselves
       what specific investments to make or not make and are urged to consult with their own independent financial advisors with
       respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should
       seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any
       and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to
       be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind,
       express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness,
       correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
       information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of
       and for RagingBull.com. LLC may have long or short positions in securities that may be discussed on this website or
       newsletter, but all such positions are held for such representative's own account. Past results are not indicative of future
       profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual figures from the
       portfolios Jason Bond Picks manages on behaff of RagingBull.com, LLC.

       If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your
       subscription. Opting out of emails does not remove you from your service at WeeklyMoneyMultiplier.com.

       Unsubscribe


       62 Cale! Hwy #233 Lee, New Hampshire 03861 UnitedStates




                                                Attachment MMM
                                                                                                                  PX 27, 2294
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 81 of 157




                       Attachment NNN
                                                 PX 27, 2295
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 82 of 157




                       Attachment NNN
                                                 PX 27, 2296
                             Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 83 of 157

                                                                         Raging Bull Membership Site Inventory

FTC Ref. No.   Expert/Service                  Course/Section                     Lesson                                                             Type                   Minutes
           1   Jason Bond - Jason Bond Picks   Jason Bond Strategy Course         Lesson 1: oversold chart pattern part I                            Video                        3
           2   Jason Bond - Jason Bond Picks   Jason Bond Strategy Course         Lesson 2: oversold chart pattern part II                           Video                       11
           3   Jason Bond - Jason Bond Picks   Jason Bond Strategy Course         Lesson 3: continuation chart pattern part I                        Video                        2
           4   Jason Bond - Jason Bond Picks   Jason Bond Strategy Course         Lesson 4: continuation chart pattern part II                       Video                       39
           5   Jason Bond - Jason Bond Picks   Jason Bond Strategy Course         Lesson 5: don't chase it, fibonacci retracement                    Video                       13
           6   Jason Bond - Jason Bond Picks   Jason Bond Strategy Course         Lesson 6: fibonacci retracement revisited                          Video                        8
           7   Jason Bond - Jason Bond Picks   Jason Bond Strategy Course         Lesson 7: 5 step fibonacci retracement                             Video                        9
           8   Jason Bond - Jason Bond Picks   Jason Bond Strategy Course         Lesson 8: swing trade scanning made simple                         Video                       18
           9   Jason Bond - Jason Bond Picks   Jason Bond Strategy Course         Lesson 9: 7 step swing trading                                     Video                       10
          10   Jason Bond - Jason Bond Picks   Jason Bond Strategy Course         Lesson 10: What is next?                                           Video                        1
          11   Jason Bond - Jason Bond Picks   Stock Options Explained            Written Lessons                                                    Other Written Material       0
          12   Jason Bond - Jason Bond Picks   Stock Options Explained            Section 1 – Introduction to Options                                Video                       63
          13   Jason Bond - Jason Bond Picks   Stock Options Explained            Section 2 – Understanding Volatility & Time Decay                  Video                       51
          14   Jason Bond - Jason Bond Picks   Stock Options Explained            Section 3 – Making Your First Options Trade                        Video                       54
          15   Jason Bond - Jason Bond Picks   Stock Options Explained            Section 4 - [NO VIDEO DESCRIPTION]                                 Video                       71
          16   Jason Bond - Jason Bond Picks   Stock Options Explained            Section 5 – Options Trading                                        Video                       62
          17   Jason Bond - Jason Bond Picks   The Basics of Swing Trading        Overview                                                           Video                       36
          18   Jason Bond - Jason Bond Picks   The Basics of Swing Trading        Charting                                                           Video                       45
          19   Jason Bond - Jason Bond Picks   The Basics of Swing Trading        Scanning                                                           Video                       42
          20   Jason Bond - Jason Bond Picks   The Basics of Swing Trading        Watch Lists                                                        Video                       36
          21   Jason Bond - Jason Bond Picks   The Basics of Swing Trading        Understanding Catalysts                                            Video                       75
          22   Jason Bond - Jason Bond Picks   The Basics of Swing Trading        The Hunt For Catalysts                                             Video                       41
          23   Jason Bond - Jason Bond Picks   The Basics of Swing Trading        Understanding Stock Promotion                                      Video                       57
          24   Jason Bond - Jason Bond Picks   The Basics of Swing Trading        What to Avoid                                                      Video                       27
          25   Jason Bond - Jason Bond Picks   The Basics of Swing Trading        Etrade Pro                                                         Video                       64
          26   Jason Bond - Jason Bond Picks   The Basics of Swing Trading        Orders                                                             Video                       41
          27   Jason Bond - Jason Bond Picks   The Basics of Swing Trading        Short Selling                                                      Video                       72
          28   Jason Bond - Jason Bond Picks   The Basics of Swing Trading        Closing                                                            Video                       26
          29   Jason Bond - Jason Bond Picks   The House Always Wins              Part 1                                                             Video                       15
          30   Jason Bond - Jason Bond Picks   The House Always Wins              Part 2                                                             Video                       15
          31   Jason Bond - Jason Bond Picks   The House Always Wins              Part 3                                                             Video                       15
          32   Jason Bond - Jason Bond Picks   Jason Bond Picks                   How the Jason Bond Picks Service Works                             Video                        2
          33   Jason Bond - Jason Bond Picks   Jason Bond Picks                   Advanced Notice                                                    Blog                         0
          34   Jason Bond - Jason Bond Picks   Jason Bond Picks                   Live Scanner - Momuntum Hunter                                     Video                        0
          35   Jason Bond - Jason Bond Picks   Jason Bond Picks                   Jason Bond Strategy Course (DUPLICATIVE)                           Video                        0
          36   Jason Bond - Jason Bond Picks   Penny Stocks 101                   Penny Stocks 101 (link to external website)                        Video                       83
          37   Jason Bond - Jason Bond Picks   Jason Bond Picks                   The Basics of Swing Trading (DUPLICATIVE)                          Video                        0
          38   Jason Bond - Jason Bond Picks   Jason Bond Picks                   How to Trade Like A Pro (DUPLICATIVE)                              Video                        0
          39   Jason Bond - Jason Bond Picks   Jason Bond Picks                   3 Miunte Tips (Multiple short videos)                              Video                       60
          40   Jason Bond - Jason Bond Picks   Jason Bond Picks                   Jason Bond Picks Profit Booster                                    Video                      135
          41   Jason Bond - Jason Bond Picks   Jason Bond Picks                   Swing for the Fences                                               Training Manual              0
          42   Jason Bond - Jason Bond Picks   Jason Bond Picks                   Learning Center                                                    Other Written Material       0
          43   Jason Bond - Jason Bond Picks   Jason Bond Picks                   Exlusive Content                                                   Video                       40
          44   Jason Bond - Jason Bond Picks   Masterclass                        Class Twelve: Next Steps                                           Video                      109
          45   Jason Bond - Jason Bond Picks   Masterclass                        Class Eleven: How To Scan For Momentum                             Video                      112
          46   Jason Bond - Jason Bond Picks   Masterclass                        Class Ten: How To Stage A Comeback                                 Video                       75
          47   Jason Bond - Jason Bond Picks   Masterclass                        Class Nine: Developing A Strategy                                  Video                       72
          48   Jason Bond - Jason Bond Picks   Masterclass                        Class Eight: Patience And Timing                                   Video                       93
          49   Jason Bond - Jason Bond Picks   Masterclass                        Class Seven: Exit Strategies                                       Video                      127
          50   Jason Bond - Jason Bond Picks   Masterclass                        Class Six: Live From Orlando                                       Video                       43
          51   Jason Bond - Jason Bond Picks   Masterclass                        Class Five: Swing Trading Setups                                   Video                      114
          52   Jason Bond - Jason Bond Picks   Masterclass                        Class Four: Options Both Ways                                      Video                       80
          53   Jason Bond - Jason Bond Picks   Masterclass                        Class Three: Entering The Zone                                     Video                       82
          54   Jason Bond - Jason Bond Picks   Masterclass                        Class Two Part II: How To Sell Premium                             Video                       78
          55   Jason Bond - Jason Bond Picks   Masterclass                        Class Two: Weekly Windfalls                                        Video                      127
          56   Jason Bond - Jason Bond Picks   Masterclass                        Class One: Jason Bond Picks                                        Video                      122
          57   Jason Bond - Jason Bond Picks   Masterclass                        Reading List                                                       Other Written Material       0
          58   Jason Bond - Weekly Windfalls   Weekly Windfalls                   Welcome                                                            Other Written Material       0
          59   Jason Bond - Weekly Windfalls   Weekly Windfalls                   Intro To Weekly Windfalls                                          Blog                         0
          60   Jason Bond - Weekly Windfalls   Weekly Windfalls                    Sucker Bet Scanner                                                Video                        0
          61   Jason Bond - Weekly Windfalls   Weekly Windfalls                   Advanced Notice                                                    Blog                         0
          62   Jason Bond - Weekly Windfalls   Weekly Windfalls                   Options Selling Guide                                              Video                      166
          63   Jason Bond - Weekly Windfalls   Weekly Windfalls Training Videos   Live Weekly Windfall Training Part 1                               Video                      114
          64   Jason Bond - Weekly Windfalls   Weekly Windfalls Training Videos   GOOG Bull Put; How & Why                                           Video                       25
          65   Jason Bond - Weekly Windfalls   Weekly Windfalls Training Videos   AAPL Bull Put; My Risk Appetite Determines The EMA To Sell Below   Video                       21
          66   Jason Bond - Weekly Windfalls   Weekly Windfalls Training Videos   The Premium Drip                                                   Video                       19
          67   Jason Bond - Weekly Windfalls   Weekly Windfalls Training Videos   Jason Bond Picks Profit Booster - Options Selling Explained        Video                      135
          68   Jason Bond - Weekly Windfalls   Weekly Windfalls Training Videos   TastyWorks iPhone App Order Entry                                  Video                       25
          69   Jason Bond - Weekly Windfalls   Weekly Windfalls Training Videos   $50,000 Unrealized On Market Crack! YES!!!                         Video                        4
          70   Jason Bond - Weekly Windfalls   Weekly Windfalls Training Videos   ROKU S3 Offering Crushes Momentum                                  Video                        5
          71   Jason Bond - Weekly Windfalls   Weekly Windfalls Training Videos   TSLA Bull Put Vertical Spread                                      Video                        3
          72   Jason Bond - Weekly Windfalls   Weekly Windfalls Training Videos   Selling Options                                                    Video                      178
          73   Jason Bond - Weekly Windfalls   Weekly Windfalls                   Exclusive Content                                                  Blog
          74   Jason Bond - Weekly Windfalls   Weekly Windfalls                   Real Time Alerts                                                   Other Written Material       0
          75   Jason Bond - Weekly Windfalls   Weekly Windfalls                   Stock Options Explained                                            Other Written Material       0
          76   Jason Bond - Weekly Windfalls   Weekly Windfalls                   WWF FAQ                                                            Other Written Material       0
          77   Jason Bond - Jason Bond Picks   How to Trade Like A Pro            Oversold Chart Pattern                                             Video                       34
          78   Jason Bond - Jason Bond Picks   How to Trade Like A Pro            Continuation Chart Pattern                                         Video                       35
          79   Jason Bond - Jason Bond Picks   How to Trade Like A Pro            Breakout Chart Pattern                                             Video                       24
          80   Jason Bond - Jason Bond Picks   How to Trade Like A Pro            Don't Chase It, Fibonacci Retracement                              Video                       14
          81   Jason Bond - Jason Bond Picks   How to Trade Like A Pro            1 Hour, $1,600 Profit Shorting A Late Day Fade                     Video                       22
          82   Jason Bond - Jason Bond Picks   How to Trade Like A Pro            The Nuts And Bolts Of Continuation Patterns                        Video                       34
          83   Jason Bond - Jason Bond Picks   How to Trade Like A Pro            Gap Recovery And Go                                                Video                       18
          84   Jason Bond - Jason Bond Picks   How to Trade Like A Pro            Fibonacci Retracement Revisted                                     Video                       10




                                                                                  Attachment OOO
                                                                                                                                       PX 27, 2297
                             Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 84 of 157

FTC Ref. No.   Expert/Service                  Course/Section             Lesson                                                                            Type              Minutes
          85   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    5 Step Fibonacci Retracement                                                      Video                  10
          86   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Gap Recovery And Go Revisited                                                     Video                  15
          87   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Scanning For Oversold, Continuation And Breakout Pending Charts                   Video                  39
          88   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Swing Trade Scanning Made Simple                                                  Video                  19
          89   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Level II Tutorial                                                                 Video                  34
          90   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    The Anatomy Of My StockChart                                                      Video                  34
          91   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Swing Trading 101, Accumulate Support And Sell Resistance                         Video                  16
          92   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Effectively Utilizing Short Interest In Oversold Stocks                           Video                  30
          93   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    The January Effect                                                                Video                  20
          94   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Gap Strategy Part I                                                               Video                  39
          95   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    The June Swoon Got Me                                                             Video                  38
          96   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Closing 2013 Strong                                                               Video                  14
          97   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    A Dime A Day Keeps The Job Away                                                   Video                   7
          98   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Short Stocking Supernovas                                                         Video                  18
          99   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Pay Yourself, Pay Yourself, Pay Yourself                                          Video                  25
         100   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Don’t Drink The Kool-Aid                                                          Video                  14
         101   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    How To Buy And Sell In The Pre And Post Market                                    Video                   6
         102   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Short Selling Part I                                                              Video                  35
         103   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Show Me A Chart And I’ll Tell You The News                                        Video                  15
         104   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    7 Step Swing Trading                                                              Video                  10
         105   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Short Selling Part II                                                             Video                  21
         106   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Predicting News                                                                   Video                  21
         107   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Buying With Conviction                                                            Video                  14
         108   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Penny Stock Psychology 101                                                        Video                  22
         109   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Give A Man A Fish …                                                               Video                  14
         110   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    I Eat What I Kill And Today I Killed It                                           Video                  22
         111   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Oversold WATT                                                                     Video                   8
         112   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Reviewing LQMT… A $20,000 100% Winner                                             Video                  50
         113   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Capital Preservation; How Failing To Execute My Strategy Resulted In A Big Loss   Video                  19
         114   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Banging The 30% Bounce On GLUU For $21,487                                        Video                  13
         115   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Market Timing, Candle Over Candle, Divergence And Profit                          Video                  16
         116   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Monster Worldwide Bear Flag Divergence                                            Video                  10
         117   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    The Best Lesson I’ve Ever Recorded                                                Video                  39
         118   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    How To Make $10,000 In 10 Days Swing Trading                                      Video                  23
         119   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Forbes And Mashable Drive LQMT Higher, Here’s How I Made 45%                      Video                  20
         120   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    The Syria War Trade                                                               Video                  15
         121   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    60% Return Overnight, Here’s How                                                  Video                  24
         122   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    How To Make $1,000 An Hour                                                        Video                   7
         123   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Legal Weed; A HUGE Win To Start 2014                                              Video                  15
         124   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    $1,252 Today, Here’s How                                                          Video                  12
         125   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Lessons From Shorting Low Float LIVE                                              Video                  20
         126   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    How To Profit When Natural Gas Is Overbought                                      Video                  11
         127   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Why Liquidmetal Delivered +57% +$19,640 In 3-Days                                 Video                  16
         128   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Shelf Offering, Form 4 & $4k Profit On NEON                                       Video                  23
         129   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Morning Momentum, Consolidation, Late Day Rally, +10% +$1,400 Profit              Video                  10
         130   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Catching A Falling Knife; The Ebola Swing Trade                                   Video                   9
         131   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    JNUG +10% +$2,700 In 1-Hour, The Junior Gold Miners Bounce                        Video                   9
         132   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    3 Strikes And You Are OUT                                                         Video                  13
         133   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Late Day Momentum Gap Swing Taking 25% Profit Premarket                           Video                   8
         134   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    The Big Fish That Got Away                                                        Video                  11
         135   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    How To Drive A FORD                                                               Video                  24
         136   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Fibonacci Retracement; How I Made $7,300 On 2 Trades In Less Than An Hour         Video                  22
         137   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    Rinse And Repeat                                                                  Video                  12
         138   Jason Bond - Jason Bond Picks   How to Trade Like A Pro    EXACTLY How To Make +25% +$7,200 In 2 Days                                        Video                  20
         139   Jeff Bishop - Bullseye Trades   How to Trade Like A Pro    3 Trades And $15,000 On SIEN In 30 Days, Here’s How                               Video                  11
         140   Jeff Bishop - Bullseye Trades   Get Started                NA                                                                                Video                   0
         141   Jeff Bishop - Bullseye Trades   Intro to Bullseye Trades   NA                                                                                Video                   0
         142   Jeff Bishop - Bullseye Trades   Weekly Updates             NA                                                                                Video                   0
         143   Jeff Bishop - Bullseye Trades   Bullseye FAQs              NA                                                                                Video                   0
         144   Jeff Bishop - Bullseye Trades   Profit Kickstarter         Trading Strategy #5: Having a Gameplan                                            Video                   4
         145   Jeff Bishop - Bullseye Trades   Profit Kickstarter         Trading Strategy #4: Maximizing Profits                                           Video                   4
         146   Jeff Bishop - Bullseye Trades   Profit Kickstarter         Trading Strategy #3: Breakout Stocks                                              Video                   3
         147   Jeff Bishop - Bullseye Trades   Profit Kickstarter         Trading Strategy #2: The Money Pattern                                            Video                   6
         148   Jeff Bishop - Bullseye Trades   Profit Kickstarter         Trading Strategy #1: Gravitational Lines                                          Video                   3
         149   Jeff Bishop - Bullseye Trades   Profit Kickstarter         Understanding long and short calls and puts                                       Video                   9
         150   Jeff Bishop - Bullseye Trades   Profit Kickstarter         Understanding long and short option positions                                     Video                   5
         151   Jeff Bishop - Bullseye Trades   Profit Kickstarter         There are only two types of stock options                                         Video                   3
         152   Jeff Bishop - Bullseye Trades   Profit Kickstarter         What exactly is an option?                                                        Video                   8
         153   Jeff Bishop - Bullseye Trades   Profit Kickstarter         What exactly are stocks and bonds?                                                Video                   4
         154   Jeff Bishop - Bullseye Trades   The Trader's Black Book     20 YEARS OF BATTLE TESTED SECRETS eBook                                          Training Manual         0
         155   Jeff Bishop - Bullseye Trades   Profit Bridge              Leverage                                                                          Video                   5
         156   Jeff Bishop - Bullseye Trades   Profit Bridge              Moneyness                                                                         Video                   8
         157   Jeff Bishop - Bullseye Trades   Profit Bridge              Volatility                                                                        Video                   9
         158   Jeff Bishop - Bullseye Trades   Profit Bridge              Before You Trade Options                                                          Video                   8
         159   Jeff Bishop - Bullseye Trades   Profit Bridge              Cash VS. Margin Accounts                                                          Video                   5
         160   Jeff Bishop - Bullseye Trades   Profit Bridge              FAQ: I've Never Traded Options, Where Do I Start?                                 Video                   4
         161   Jeff Bishop - Bullseye Trades   Profit Bridge              FAQ: How Do I Know When To Exit a Trade?                                          Video                   3
         162   Jeff Bishop - Bullseye Trades   Profit Bridge              FAQ: What Should a New Trader be Doing as Getting Started?                        Video                   4
         163   Jeff Bishop - Bullseye Trades   Profit Bridge              FAQ: How Do I Know Where To Put My Stop Loss?                                     Video                   4
         164   Jeff Bishop - Bullseye Trades   Profit Bridge              FAQ: How Much Money Do I Put into a Trade?                                        Video                   2
         165   Jeff Bishop - Bullseye Trades   Profit Bridge              FAQ: How Do I Know How Much My Options is Going to Cost Me?                       Video                   2
         166   Jeff Bishop - Bullseye Trades   Profit Bridge              Inside The Mind of A Millionaire Trader: SPCE Trade Recap                         Video                   6
         167   Jeff Bishop - Bullseye Trades   Profit Bridge              Inside The Mind of A Millionaire Trader: GOOGL Trade Recap                        Video                   8
         168   Jeff Bishop - Bullseye Trades   Profit Bridge              Inside The Mind of A Millionaire Trader: IBM Trade Recap                          Video                   6
         169   Jeff Bishop - Bullseye Trades   Profit Bridge              Inside The Mind of A Millionaire Trader: AAPL Trade Recap                         Video                  15
         170   Jeff Bishop - Bullseye Trades   Profit Bridge              Trading Strategy #5: Having a Gameplan                                            Video                   4




                                                                          Attachment OOO
                                                                                                                                 PX 27, 2298
                               Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 85 of 157

FTC Ref. No.   Expert/Service                  Course/Section                    Lesson                                                               Type                   Minutes
         171   Jeff Bishop - Bullseye Trades   Profit Bridge                     Trading Strategy #4: Maximizing Profits                              Video                        4
         172   Jeff Bishop - Bullseye Trades   Profit Bridge                     Trading Strategy #3: Breakout Stocks                                 Video                        4
         173   Jeff Bishop - Bullseye Trades   Profit Bridge                     Trading Strategy #2: The Money Pattern                               Video                        6
         174   Jeff Bishop - Bullseye Trades   Profit Bridge                     Trading Strategy #1: Gravitational Lines                             Video                        3
         175   Jeff Bishop - Bullseye Trades   Profit Bridge                     Understanding long and short calls and puts                          Video                        9
         176   Jeff Bishop - Bullseye Trades   Profit Bridge                     Understanding long and short option positions                        Video                        5
         177   Jeff Bishop - Bullseye Trades   Profit Bridge                     There are only two types of stock options                            Video                        4
         178   Jeff Bishop - Bullseye Trades   Profit Bridge                     What exactly is an option?                                           Video                        8
         179   Jeff Bishop - Bullseye Trades   Profit Bridge                     What exactly are stocks and bonds?                                   Video                        5
         180   Kyle Dennis - Fast Five         The Smart Trader                  eBook                                                                Training Manual              0
         181   Kyle Dennis - Fast Five         Trading Psychology and Platform Se1. Etrade Walk Through                                               Video                       48
         182   Kyle Dennis - Fast Five         Trading Psychology and Platform Se2. Nucleus Webinar: Your Daily Plan Part 1                           Video                       21
         183   Kyle Dennis - Fast Five         Trading Psychology and Platform Se3. Nucleus Webinar: Your Daily Plan Part 2                           Video                       20
         184   Kyle Dennis - Fast Five         Trading Psychology and Platform Se4. Nucleus Webinar: Your Daily Plan Part 3                           Video                       15
         185   Kyle Dennis - Fast Five         Trading Psychology and Platform SeCash VS. Margin Accounts                                             Video                       41
         186   Kyle Dennis - Fast Five         Catalyst and Swing Trading        1. Nucleus Bottom Reversal Charting Webinar Part1                    Video                       10
         187   Kyle Dennis - Fast Five         Catalyst and Swing Trading        2. Nucleus Bottom Reversal Charting Webinar Part 2                   Video                       10
         188   Kyle Dennis - Fast Five         Catalyst and Swing Trading        3. Nucleus Bottom Reversal Charting Webinar Part 3                   Video                       10
         189   Kyle Dennis - Fast Five         Catalyst and Swing Trading        4. Nucleus Bottom Reversal Charting Webinar Part 4                   Video                       10
         190   Kyle Dennis - Fast Five         Catalyst and Swing Trading        5. Nucleus Bottom Reversal Charting Webinar Part 5                   Video                       10
         191   Kyle Dennis - Fast Five         Catalyst and Swing Trading        6. Nucleus Bottom Reversal Charting Webinar Part 6                   Video                       11
         192   Kyle Dennis - Fast Five         Catalyst and Swing Trading        7. Nucleus Fibonacci Retracement Webinar Part 1                      Video                       15
         193   Kyle Dennis - Fast Five         Catalyst and Swing Trading        8. Nucleus Fibonacci Retracement Webinar Part 2                      Video                       15
         194   Kyle Dennis - Fast Five         Catalyst and Swing Trading        9. Nucleus Fibonacci Retracement Webinar Part 3                      Video                       15
         195   Kyle Dennis - Fast Five         Catalyst and Swing Trading        10. Nucleus Fibonacci Retracement Webinar Part 4                     Video                       10
         196   Kyle Dennis - Fast Five         Catalyst and Swing Trading        11. October 5 Pennants and Flags                                     Video                       60
         197   Kyle Dennis - Fast Five         Catalyst and Swing Trading        12. July 25 Lesson on Bottom Bouncers                                Video                       93
         198   Kyle Dennis - Fast Five         Catalyst and Swing Trading        13. Catalyst Buy, Sell, and Stop Zones                               Video                       29
         199   Kyle Dennis - Fast Five         Catalyst and Swing Trading        14. Nucleus Catalyst Swing Fundamentals and Technical Webinar Pt.1   Video                       10
         200   Kyle Dennis - Fast Five         Catalyst and Swing Trading        15. Nucleus Catalyst Swing Fundamentals and Technical Webinar Pt.2   Video                       10
         201   Kyle Dennis - Fast Five         Catalyst and Swing Trading        16. Nucleus Catalyst Swing Fundamentals and Technical Webinar Pt.3   Video                       10
         202   Kyle Dennis - Fast Five         Catalyst and Swing Trading        17. Nucleus Catalyst Swing Fundamentals and Technical Webinar Pt.4   Video                       10
         203   Kyle Dennis - Fast Five         Catalyst and Swing Trading        18. Nucleus Catalyst Swing Fundamentals and Technical Webinar Pt.5   Video                       10
         204   Kyle Dennis - Fast Five         Catalyst and Swing Trading        19. Nucleus Catalyst Swing Fundamentals and Technical Webinar Pt.6   Video                       17
         205   Kyle Dennis - Fast Five         Catalyst and Swing Trading        20. Nucleus Webinar Sentiment and Earnings Part 1                    Video                       10
         206   Kyle Dennis - Fast Five         Catalyst and Swing Trading        21. Nucleus Webinar Sentiment and Earnings Part 2                    Video                       10
         207   Kyle Dennis - Fast Five         Catalyst and Swing Trading        22. Nucleus Webinar Sentiment and Earnings Part 3                    Video                       10
         208   Kyle Dennis - Fast Five         Catalyst and Swing Trading        23. Nucleus Webinar Sentiment and Earnings Part 4                    Video                       10
         209   Kyle Dennis - Fast Five         Catalyst and Swing Trading        24. Nucleus Webinar Sentiment and Earnings Part 5                    Video                       10
         210   Kyle Dennis - Fast Five         Catalyst and Swing Trading        25. Nucleus Webinar Sentiment and Earnings Part 6                    Video                       13
         211   Kyle Dennis - Fast Five         Catalyst and Swing Trading        26. Nucleus Brain Trust: SEC Filings Part 1                          Video                       30
         212   Kyle Dennis - Fast Five         Catalyst and Swing Trading        27. Nucleus Brain Trust: SEC Filings Part 2                          Video                       34
         213   Kyle Dennis - Fast Five         Catalyst and Swing Trading        28. November 20th Lesson on Channel Trading                          Video                       75
         214   Kyle Dennis - Fast Five         Day Trading                       1. Nucleus Day Trade the Open Webinar Part 1                         Video                       10
         215   Kyle Dennis - Fast Five         Day Trading                       2. Nucleus Day Trade the Open Webinar Part 2                         Video                       10
         216   Kyle Dennis - Fast Five         Day Trading                       3. Nucleus Day Trade the Open Webinar Part 3                         Video                       10
         217   Kyle Dennis - Fast Five         Day Trading                       4. Nucleus Day Trade the Open Webinar Part 4                         Video                       10
         218   Kyle Dennis - Fast Five         Day Trading                       5. Nucleus Day Trade the Open Webinar Part 5                         Video                        9
         219   Kyle Dennis - Fast Five         Day Trading                       6. Nucleus Day Trade the Open Webinar Part 6                         Video                        6
         220   Kyle Dennis - Fast Five         Day Trading                       7. Brain Trust Webinar: Day Trade Charting Part 1                    Video                       20
         221   Kyle Dennis - Fast Five         Day Trading                       8. Brain Trust Webinar: Day Trade Charting Part 2                    Video                       21
         222   Kyle Dennis - Fast Five         Day Trading                       9. Brain Trust Webinar: Day Trade Charting Part 3                    Video                       11
         223   Kyle Dennis - Fast Five         Day Trading                       10. Nucleus Brain Trust Webinar: Day Trade Idea Generation Part 1    Video                       20
         224   Kyle Dennis - Fast Five         Day Trading                       11. Nucleus Brain Trust Webinar: Day Trade Idea Generation Part 2    Video                       20
         225   Kyle Dennis - Fast Five         Day Trading                       12. Nucleus Brain Trust Webinar: Day Trade Idea Generation Part 3    Video                       19
         226   Kyle Dennis - Fast Five         Day Trading                       13. How to Use Level 2 and Identify Key Levels                       Video                       64
         227   Kyle Dennis - Fast Five         Day Trading                       14. Nucleus Webinar Shorting Part 1                                  Video                       12
         228   Kyle Dennis - Fast Five         Day Trading                       15. Nucleus Webinar Shorting Part 2                                  Video                       12
         229   Kyle Dennis - Fast Five         Day Trading                       16. Nucleus Webinar Shorting Part 3                                  Video                       12
         230   Kyle Dennis - Fast Five         Day Trading                       17. Nucleus Webinar Shorting Part 4                                  Video                       17
         231   Kyle Dennis - Fast Five         Day Trading                       18. Japanese Candlesticks Part 1                                     Video                       10
         232   Kyle Dennis - Fast Five         Day Trading                       19. Japanese Candlesticks Part 2                                     Video                       10
         233   Kyle Dennis - Fast Five         Day Trading                       20. Japanese Candlesticks Part 3                                     Video                       10
         234   Kyle Dennis - Fast Five         Day Trading                       21. Japanese Candlesticks Part 4                                     Video                       10
         235   Kyle Dennis - Fast Five         Day Trading                       22. Japanese Candlesticks Part 5                                     Video                       10
         236   Kyle Dennis - Fast Five         Day Trading                       23. Japanese Candlesticks Part 6                                     Video                       11
         237   Kyle Dennis - Fast Five         Day Trading                       24. October 4 Double Bottom Lesson                                   Video                       93
         238   Kyle Dennis - Fast Five         Day Trading                       25. Double Top Intraday Lesson                                       Video                       77
         239   Kyle Dennis - Fast Five         Day Trading                       26. October 16 Volume Analysis and Live Scan                         Video                       99
         240   Kyle Dennis - Fast Five         Day Trading                       27. December 4 Lesson on Margin and Gaps                             Video                       63
         241   Kyle Dennis - Fast Five         Option Trading                    1. Nucleus Exclusive: Options Trading                                Video                       28
         242   Kyle Dennis - Fast Five         Option Trading                    2. October 6 Options and Order Entry Lesson                          Video                       40
         243   Kyle Dennis - Fast Five         Option Trading                    3. Option Sweeps Part 1                                              Video                       10
         244   Kyle Dennis - Fast Five         Option Trading                    4. Option Sweeps Part 2                                              Video                       10
         245   Kyle Dennis - Fast Five         Option Trading                    5. Option Sweeps Part 3                                              Video                       10
         246   Kyle Dennis - Fast Five         Option Trading                    6. Option Sweeps Part 4                                              Video                       10
         247   Kyle Dennis - Fast Five         Option Trading                    7. Option Sweeps Part 5                                              Video                       10
         248   Kyle Dennis - Fast Five         Option Trading                    8. Option Sweeps Part 6                                              Video                       17
         249   Kyle Dennis - Fast Five         Fast 5 Trades - Get Started       2 Minute Video + Written Material                                    Other Written Material       2
         250   Kyle Dennis - Fast Five         Fast 5 Trades - Weekly Updates                                                                         Blog                         0
         251   Kyle Dennis - Fast Five         Intro to Fast 5                   Written Material                                                     Other Written Material       0
         252   Kyle Dennis - Fast Five         Training Guides                   Biotech Trading Ebook                                                Training Manual              0
         253   Kyle Dennis - Fast Five         Training Guides                   7 Deadly Trading Sins                                                Training Manual              0
         254   Kyle Dennis - Fast Five         Training Guides                   Middle-Class Millionaire                                             Training Manual              0
         255   Kyle Dennis - Fast Five         Fast 5 Trades - Exclusive Content                                                                      Blog                         0




                                                                               Attachment OOO
                                                                                                                                      PX 27, 2299
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 86 of 157




                        Attachment PPP
                                                 PX 27, 2300
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 87 of 157




                        Attachment PPP
                                                 PX 27, 2301
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 88 of 157




                        Attachment PPP
                                                 PX 27, 2302
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 89 of 157




                        Attachment PPP
                                                 PX 27, 2303
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 90 of 157




                        Attachment PPP
                                                 PX 27, 2304
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 91 of 157




                        Attachment PPP
                                                 PX 27, 2305
11/30/2020                                                Gmail - Read This Before Your Next Trade, Whitney Hayes
                    Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 92 of 157



 Read This Before Your Next Trade,
 1 message

 Raging Bull Insider <insider@ragingbullinsider.com>                                                                Fri, Apr 3, 2020 at 10:02 AM
 Reply-To: Raging Bull Insider <insider@ragingbullinsider.com>




      Dear                        , Jeff Bishop here.

      The U.S. stock market started Q2 in the same fashing Q1 ended...

                                                                 SHARPLY LOWER

      However, that doesn’t mean your account needs to suffer.

      Why do I believe that?

      Well, during a month filled with bloodbaths, Kyle Dennis went on to make more than $477K in trading
      profits.




      And guess what?

      Kyle didn’t do it by shorting the market either.

      No joke.

      He was able to rack up nearly $500K in profits by trading stocks related to the COVID-19 pandemic and
      the new economy it’s created.

      So while most people are seeing these type of headlines:




                                                                 Attachment PPP
                                                                                                       PX 27, 2306
https://mail.google.com/mail/u/0?ik=5c920571db&view=pt&search=all&permthid=thread-f%3A1662960384016797829&simpl=msg-f%3A16629603840…          1/3
11/30/2020                                         Gmail - Read This Before Your Next Trade,
                    Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 93 of 157




      They are totally missing out on what Kyle believes is a hidden bull market.

      Now, if you missed last month’s profit grab in the market...

      I’m sorry to hear.

      But believe it or not, Kyle expects more trading opportunities in April.

      And quite possibly, even bigger profits.

      To get you ready, Kyle wanted me to let you know he’s putting together an online meetup.

      It’s 100% free to register.

      Not only will Kyle address the state of the market.

      But he will also be sharing where he’s making my most money, how you can find these trades, and how to
      replicate my success.

      It’s all going down shortly.

      Make sure you’re here.

      Don’t miss this.




      Jason Bond and Jeff Bishop


      Special



      RagingBull, LLC
      62 Calef Hwy. #233, Lee, NH 03861


                                                       Attachment PPP
                                                                                               PX 27, 2307
https://mail.google.com/mail/u/0?ik=5c920571db&view=pt&search=all&permthid=thread-f%3A1662960384016797829&simpl=msg-f%3A16629603840…   2/3
11/30/2020                                                                    Gmail - Read This Before Your Next Trade,
                          Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 94 of 157
      Click Here to stop receiving emails from insider@ragingbullinsider.com
      Unsubscribe from all RagingBull emails




      Neither Raging Bull nor RagingBull.com, LLC (publisher of RagingBull) is registered as an investment adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or
      any state securities regulatory authority. Users of this website are advised that all information presented on this website is solely for informational purposes, is not intended to be used as a
      personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees and writers of
      RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account. These
      individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past
      performance is NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
      recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to make or not make and are urged to
      consult with their own independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek
      the advice of a qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and information
      included on this website are based on sources believed to be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind, express or
      implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
      responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for
      RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such positions are held for such representative’s own account.
      Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Raging Bull
      manages on behalf of RagingBull.com, LLC.




                                                                                     Attachment PPP
https://mail.google.com/mail/u/0?ik=5c920571db&view=pt&search=all&permthid=thread-f%3A1662960384016797829&simpl=msg-f%3A16629603840…               PX 27, 2308                                            3/3
3 Trades to 3x Your Money

                      Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 95 of 157
         Subject: 3 Trades to 3x Your Money
         From: "Raging Bull Insider" <insider@ragingbullinsider.com>
         Date: 7/6/2020, 6:35 AM
         To:




                    Most of our millionaire traders, myself included, are extremely
                    active in the markets. Heck, sometimes I put on a dozen trades in
                    any given day.

                    But the truth of the matter is: some work out, and some don’t.

                    But that’s what trading boils down to... Right?

                    Jeff has a thing or two to say about that.

                    You see, Jeff ONLY places his “Big M one y Trade s” if the stars
                    align… If everything sets up just right, and he has 100% conviction
                    that he’s going to walk away with a hefty profit.

                    His last High Conv iction $20,000 trade on AVLR re turne d
                    150% overnight and 376% in just 5 trading days.

                    And right now, Je ff has his sights se t on THREE “Big M one y”
                     trade s, that he be lie v e s could triple his mone y be fore the
                                                  e nd of July.

                    On Thursday July 9th he ’s going to go liv e to re v e al all the
                    de tails, and give you the opportunity to 3x YOUR money right
                    beside him.



                                                 Attachment PPP
                                                                       PX 27, 2309
1 of 3                                                                                     7/7/2020, 3:00 PM
3 Trades to 3x Your Money

                      Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 96 of 157



                    But here’s the thing… These are extremely time sensitive trades
                    that Jeff is aiming to hit with pinpoint accuracy.

                    ... So you’re going to have to be in attendance to get all the
                    details.

                    Click he re right now to se cure your spot at the e v e nt, and
                    le arn how to capitalize on this small window of opportunity
                    to triple your mone y.




                    Jason Bond and Jeff Bishop




                                                                        RagingBull, LLC
                                                              62 Calef Hwy. #233, Lee, NH 03861


                                        Click Here to stop receiv ing emails f rom insider@ragingbullinsider.com
                                                        Unsubscribe f rom all RagingBull emails




                    DISCLAIM ER: To more fully understand any Rag ing bull.com, LLC ("Rag ing Bull") subscription, website,application or other
                    service ("Services"), please review our full disclaimer located at https://rag ing bull.com/disclaimer.


                    FOR EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. AnyRag ing Bull Service
                    offered is for educational and informational purposes only and should NOT beconstrued as a securities-related offer or
                    solicitation, or be relied upon as personalizedinv estment adv ice. Rag ing Bull strong ly recommends you consult a
                    licensed or reg istered professional before making any investment decision.


                    RESULTS PRESENTED NOT TYPICAL OR VERIFIED. Rag ing Bull Services may contain information reg arding the
                    historical trading performance of Rag ing Bull owners or employees, and/or testimonials of non-employees depicting profitability
                    that are believed to be true based on the representations of the persons voluntarily providing the testimonial. Howev er,
                    subscribers' trading results hav e NOT been tracked or v erified and past performance is not necessarily indicative of
                    future results, and the results presented in this communication are NOT TYPICAL. Actual results will vary widely g iven a
                    variety of factors such as experience, skill, risk mitig ation practices, market dynamics and the amount of capital deployed.




                                                                     Attachment PPP
                                                                                                                       PX 27, 2310
2 of 3                                                                                                                                                 7/7/2020, 3:00 PM
3 Trades to 3x Your Money

                      Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 97 of 157

                    Inv esting in securities is speculativ e and carries a high degree of risk; you may lose some, all, or possibly more than
                    your original inv estment.


                    RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither Rag ing Bull nor any of its
                    owners or employees is reg istered as a securities broker-dealer, broker, investment advisor(IA), or IA representative with the
                    U.S. Securities and Exchang e Commission, any state securitiesreg ulatory authority, or any self-reg ulatory org anization.


                    W E M AY HOLD SECURITIES DISCUSSED. Rag ing Bull has not been paid directly or indirectly by the issuer of any security
                    mentioned in the Services. However, Rag ing bull.com, LLC, its owners, and itsemployees may purchase, sell, or hold long or
                    short positions in securities of the companies mentioned inthis communication.




                                                                    Attachment PPP
                                                                                                                     PX 27, 2311
3 of 3                                                                                                                                                7/7/2020, 3:00 PM
My Money Doubling Trades

                     Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 98 of 157
         Subject: My Money Doubling Trades
         From: "Nathan Bear" <NathanBear@weeklymoneymul�plier.com>
         Date: 7/13/2020, 10:22 AM
         To:




                   Dear

                   I’m going to say something you might not want to hear, but it’s
                   important you hear it now before you roll the dice with your full
                   portfolio in 1 position and your fingers crossed behind your back.

                              No one can control the outcome of trading.

                   So don’t try to.

                   All you can do is consistently position yourself for success.

                   Frankly, there’s one person I know who does this better than
                   anyone else.

                   ….me.

                   I take aggressive, short term momentum trades.

                   I’m looking for:

                           $3 or less per contract
                           Defined Risk Parameters
                           Short Hold Times (1-3 days)



                                             Attachment PPP
                                                                       PX 27, 2312
1 of 5                                                                                    7/13/2020, 4:38 PM
My Money Doubling Trades

                     Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 99 of 157

                   And so far in 2020?

                   I’v e hit OVER 100 100%+ mov e rs.

                   Think about that for just a second.

                   I’m going to rephrase.

                   More than 100 times in the last 6 months, I have taken the amount
                   of money I invested and doubled it.
                   $500 to $1,000.

                   $1,000 to $2,000.

                   Again and again and again.

                   OVER 100 TIMES!

                   Just last week I hit 3…

                            257% on CMG, 103% on CMG, and 108% on DG

                   Now, the only reason I’ve been able to do this and you haven’t is
                   be cause of one simple indicator.

                   Sounds too good to be true?

                   Well, it’s not.

                   This one indicator is single -hande dly re sponsible for
                   locating ov e r 100 mone y-doubling trade s.

                   It measures the different phases of a stock, and informs me exactly
                   when a stock fits my specific proprietary pattern - meaning it’s
                   ready to make a move higher.




                                             Attachment PPP
                                                                      PX 27, 2313
2 of 5                                                                                    7/13/2020, 4:38 PM
My Money Doubling Trades

                    Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 100 of 157

                   It looks exactly like this:




                   Now, I don’t expect those charts to mean anything to you… yet.

                   But when you register for this thirty-minute session, I’ll break
                   down exactly how I’ve able to spot this indicator on charts, and
                   how it’s led me to double my money over 100 times so far this
                   year.

                   I shouldn’t need to tell you twice.


                                                 Attachment PPP
                                                                      PX 27, 2314
3 of 5                                                                                    7/13/2020, 4:38 PM
My Money Doubling Trades

                    Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 101 of 157



                   This session is essential to your future success in the market.

                   It won’t guarantee an outcome for you, but you can’t deny these
                   results.

                   100 MONEY DOUBLING TRADES IN 2020 SO FAR!

                   Learn How…. HERE.




                   Nathan Bear
                   Weekly Money Multiplier




                                                                       RagingBull, LLC
                                                             62 Calef Hwy. #233, Lee, NH 03861


                               Click Here to stop receiv ing emails f rom NathanBear@weekly money multiplier.com
                                                     Unsubscribe f rom all RagingBull emails




                   DISCLAIM ER: To more fully understand any Rag ing bull.com, LLC ("Rag ing Bull") subscription, website,application or other
                   service ("Services"), please review our full disclaimer located at https://rag ing bull.com/disclaimer.


                   FOR EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. AnyRag ing Bull Service
                   offered is for educational and informational purposes only and should NOT beconstrued as a securities-related offer or
                   solicitation, or be relied upon as personalizedinv estment adv ice. Rag ing Bull strong ly recommends you consult a
                   licensed or reg istered professional before making any investment decision.


                   RESULTS PRESENTED NOT TYPICAL OR VERIFIED. Rag ing Bull Services may contain information reg arding the
                   historical trading performance of Rag ing Bull owners or employees, and/or testimonials of non-employees depicting profitability
                   that are believed to be true based on the representations of the persons voluntarily providing the testimonial. Howev er,
                   subscribers' trading results hav e NOT been tracked or v erified and past performance is not necessarily indicative of
                   future results, and the results presented in this communication are NOT TYPICAL. Actual results will vary widely g iven a



                                                                    Attachment PPP
                                                                                                                      PX 27, 2315
4 of 5                                                                                                                                                7/13/2020, 4:38 PM
My Money Doubling Trades

                    Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 102 of 157

                   variety of factors such as experience, skill, risk mitig ation practices, market dynamics and the amount of capital deployed.
                   Inv esting in securities is speculativ e and carries a high degree of risk; you may lose some, all, or possibly more than
                   your original inv estment.


                   RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither Rag ing Bull nor any of its
                   owners or employees is reg istered as a securities broker-dealer, broker, investment advisor(IA), or IA representative with the
                   U.S. Securities and Exchang e Commission, any state securitiesreg ulatory authority, or any self-reg ulatory org anization.


                   W E M AY HOLD SECURITIES DISCUSSED. Rag ing Bull has not been paid directly or indirectly by the issuer of any security
                   mentioned in the Services. However, Rag ing bull.com, LLC, its owners, and itsemployees may purchase, sell, or hold long or
                   short positions in securities of the companies mentioned inthis communication.


                   If you have a current active subscription with Weekly Money M ultiplier you will need to g o to your subscriptions list inside the
                   Rag ing Bull Dashboard if you want to cancel your subscription. Opting out of emails does not remove you from your service at
                   WeeklyMoneyMultipler.com.




                                                                     Attachment PPP
                                                                                                                       PX 27, 2316
5 of 5                                                                                                                                                  7/13/2020, 4:38 PM
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 103 of 157




             Attachment QQQ                                           PX 27, 2317
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 104 of 157




             Attachment QQQ                                           PX 27, 2318
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 105 of 157




             Attachment QQQ                                           PX 27, 2319
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 106 of 157




             Attachment QQQ                                           PX 27, 2320
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 107 of 157




             Attachment QQQ                                           PX 27, 2321
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 108 of 157




             Attachment QQQ                                           PX 27, 2322
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 109 of 157




             Attachment QQQ                                           PX 27, 2323
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 110 of 157




             Attachment QQQ                                           PX 27, 2324
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 111 of 157




             Attachment QQQ                                           PX 27, 2325
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 112 of 157




             Attachment QQQ                                           PX 27, 2326
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 113 of 157




             Attachment QQQ                                           PX 27, 2327
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 114 of 157




             Attachment QQQ                                           PX 27, 2328
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 115 of 157




             Attachment QQQ                                           PX 27, 2329
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 116 of 157




             Attachment QQQ                                           PX 27, 2330
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 117 of 157




             Attachment QQQ                                           PX 27, 2331
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 118 of 157




             Attachment QQQ                                           PX 27, 2332
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 119 of 157




             Attachment QQQ                                           PX 27, 2333
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 120 of 157




             Attachment QQQ                                           PX 27, 2334
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 121 of 157




             Attachment QQQ                                           PX 27, 2335
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 122 of 157




             Attachment QQQ                                           PX 27, 2336
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 123 of 157




             Attachment QQQ                                           PX 27, 2337
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 124 of 157




             Attachment QQQ                                           PX 27, 2338
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 125 of 157




             Attachment QQQ                                           PX 27, 2339
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 126 of 157




             Attachment QQQ                                           PX 27, 2340
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 127 of 157




             Attachment QQQ                                           PX 27, 2341
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 128 of 157




             Attachment QQQ                                           PX 27, 2342
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 129 of 157




             Attachment QQQ                                           PX 27, 2343
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 130 of 157




             Attachment QQQ                                           PX 27, 2344
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 131 of 157




             Attachment QQQ                                           PX 27, 2345
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 132 of 157




             Attachment QQQ                                           PX 27, 2346
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 133 of 157




             Attachment QQQ                                           PX 27, 2347
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 134 of 157




             Attachment QQQ                                           PX 27, 2348
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 135 of 157




             Attachment QQQ                                           PX 27, 2349
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 136 of 157




             Attachment QQQ                                           PX 27, 2350
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 137 of 157




             Attachment QQQ                                           PX 27, 2351
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 138 of 157




             Attachment QQQ                                           PX 27, 2352
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 139 of 157




             Attachment QQQ                                           PX 27, 2353
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 140 of 157




             Attachment QQQ                                           PX 27, 2354
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 141 of 157




             Attachment QQQ                                           PX 27, 2355
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 142 of 157




                        Attachment RRR
                                                  PX 27, 2356
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 143 of 157




                        Attachment SSS
                                                  PX 27, 2357
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 144 of 157




                        Attachment SSS
                                                  PX 27, 2358
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 145 of 157




                        Attachment SSS
                                                  PX 27, 2359
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 146 of 157




                        Attachment SSS
                                                  PX 27, 2360
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 147 of 157




              Attachment TTT                                          PX 27, 2361
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 148 of 157




              Attachment TTT                                          PX 27, 2362
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 149 of 157




              Attachment TTT                                          PX 27, 2363
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 150 of 157




              Attachment TTT                                          PX 27, 2364
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 151 of 157




              Attachment TTT                                          PX 27, 2365
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 152 of 157




              Attachment TTT                                          PX 27, 2366
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 153 of 157




              Attachment TTT                                          PX 27, 2367
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 154 of 157




              Attachment TTT                                          PX 27, 2368
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 155 of 157




              Attachment TTT                                          PX 27, 2369
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 156 of 157




              Attachment TTT                                          PX 27, 2370
Case 1:20-cv-03538-GLR Document 13-2 Filed 12/07/20 Page 157 of 157




              Attachment TTT                                          PX 27, 2371
